Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Response to Amendment

Drawings 
The drawing filed on 7/21/2020 is accepted by the Examiner.
Based on telephone interview on May 26, 2022, with respect to cancellation of claims 3, 6, 7, 12, 14, 18, 20, and amended claims 1, 4, 5, 9, 13, 15 and 19, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1-2, 4-5, 8-11, 13, 15-17, 19 and 21-22 now renumbered as 1-15 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Steven L. Wood, Reg No. 63,176), on May 26, 2022, without traverse.

           The amended claims 1, 4, 5, 9, 13, 15 and 19 as follows: 
          Cancel claims 3, 6, 7, 12, 14, 18 and 20.

           Claim 1. (Currently Amended) A computer-implemented method for the molecular and genetic characterization of a malignant tumor comprising:
           receiving, on at least one processor, data from a subject with a malignant tumor, wherein the data comprises histopathological data, genetic information, or combinations thereof and wherein the genetic information comprises changes in a O6-methylguanine-DNA methyltransferase (MGMT), an epidermal growth factor receptor (EGFR), NF1, PDGFRA/IDH1, and cancer-implicated oncogenes and tumor suppressor genes and the changes comprise mutations, amplification, or methylation, the genetic information further comprises chromosome 7 amplification chromosome 10 deletion, high-level EGFR amplification, deletions in NF1 gen, high expression of CH13L1 gene, high expression of MET gene, alternations of PDFRA gene, point mutations in IDH1, TP53 mutation, mutations in oncogenes and tumor suppressor genes, MGMT methylation, or a combination thereof;
           evaluating, using the at least one processor, the data using a classifier which is an electronic representation of a classification system, each said classifier trained using an electronically stored set of training data vectors, each training data vector representing an individual human and data for the respective human, each training data vector further comprising a classification with respect to the characterization of the malignant tumor in the respective human; and
           outputting, using the at least one processor, a classification of the sample from the subject concerning the characterization of the malignant tumor in the subject based on the evaluating step.
           Claim 3. (Cancelled)
           Claim 4. (Currently Amended) The method of claim [[3]]1, wherein the histopathological data is obtained from a whole brain slide comprising at least a scanned biopsy Whole Slide Image (WSI) of the malignant tumor of the subject.
           Claim 5. (Currently Amended) The method of claim [[3]]1, wherein the histopathological data comprises leading edge (LE), infiltrating tumor (IT), cellular tumor (CT), perinectronic zone (CTpnz), necrosis (CTne), pseudopalisading cells (CTpan), hyperplastic blood vessels (hbv), necrosis, or combinations thereof.
           Claims 6 and 7. (Cancelled)
           Claim 9. (Currently Amended) A computer implemented method, comprising:
           receiving, by a computer, patient information comprising a scanned biopsy whole slide image (WSI), genetic testing results, and methylation information, for tissue of a subject with a malignant brain tumor extracted via biopsy and wherein the computer comprises a cloud-based server comprising one or more computer processors and wherein the patient information is received through a secure web-based application;
           preprocessing, by the computer, the patient information;
           processing, by the computer, the preprocessed patient information using one or more machine learning architectures and classifying an epidermal growth factor receptor (EGFR) mutation status selected from a group consisting of EGFR+ and EGFR-;
           outputting, by the computer, through the use of the one or more machine learning architectures, an annotated image and tumor feature report, wherein the annotated image comprises a tumor feature segmentation and the tumor feature report comprises a molecular subtype of the tumor and methylation status for implicated genes based on the tumor’s classification, wherein the tumor’s molecular subtype comprises one of several subtypes; and
           giving a capability, through the annotated image, to determine a personalized treatment plan for the subject with the malignant brain tumor based on the tumor’s molecular subtype and implicated genes.
           Claim 12. (Cancelled)
           Claim 13. (Currently Amended) The method of claim 9, the processing further comprising:
           classifying a O6-methylguanine-DNA methyltransferase (MGMT) promotor methylation status selected from a group consisting of MGMT+ and MGMT-.
           Claim 14. (Cancelled)
           Claim 15. (Currently Amended) A system, comprising:
           a server comprising at least one processor and memory comprising computer-readable instructions which ,when executed by the at least one processor, cause the at least one processor to perform the steps comprising:
           receiving patient information comprising a scanned biopsy whole slide image (WSI), genetic testing results, and methylation information, for tissue of a subject with a malignant brain tumor extracted via biopsy wherein the computer comprises a cloud-based server and wherein the patient information is received through a secure web-based application;
           preprocessing the patient information;
           processing the preprocessed patient information using one or more machine learning architectures and classifying an epidermal growth factor receptor (EGFR) mutation status selected from a group consisting of EGFR+ and EGFR-;
           outputting through the use of the one or more machine learning architectures, an annotated image and tumor feature report, wherein the annotated image comprises a tumor feature segmentation and the tumor feature report comprises a molecular subtype of the tumor and methylation status for implicated genes based on the tumor’s classification, wherein the tumor’s molecular subtype comprises one of several subtypes; and
           giving a capability, through the annotated image, to determine a personalized treatment plan for the patient with a pre-diagnosed malignant tumor based on the tumor’s subtype and implicated genes.
           Claim 18. (Cancelled)
           Claim 19. (Currently Amended) The system of claim 15, the processing further comprising:
           classifying a O6-methylguanine-DNA methyltransferase (MGMT) promotor methylation status selected from a group consisting of MGMT+ and MGMT-.
           Claim 20. (Cancelled)


                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a method of treating a patient that has glioblastoma multiforme ("GBM"), also referred to as glioblastoma. Exemplary embodiments integrate multiple biological feature classifiers into a single platform to generate relevant genetic, molecular, and histopathological information from a Whole Slide Image ("WSI"), to detect and treat GBM as soon as possible.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 9 and 15, the closest prior art of record (Barker and Zhang), Barker reference is directed to comprises a computerized method for classifying tissue characteristics in digital pathology images comprising the steps of: (a) obtaining a digital pathology image of a tissue from a subject (such as brain tissue); (b) dividing the digital pathology image into tiles (contiguous shapes defined in a image to divide it into sections, and Zhang reference is directed to computing platform for utilizing CpG cancer methylation data for generation of a cancer CpG methylation profile database, but neither Barker nor Zhang suggest, among other things, “the genetic information further comprises chromosome 7 amplification chromosome 10 deletion, high-level EGFR amplification, deletions in NF1 gen, high expression of CH13L1 gene, high expression of MET gene, alternations of PDFRA gene, point mutations in IDH1, TP53 mutation, mutations in oncogenes and tumor suppressor genes, MGMT methylation, or a combination thereof; evaluating, the data using a classifier which is an electronic representation of a classification system, each said classifier trained using an electronically stored set of training data vectors, each training data vector representing an individual human and data for the respective human, each training data vector further comprising a classification with respect to the characterization of the malignant tumor in the respective human; and outputting, using the at least one processor, a classification of the sample from the subject concerning the characterization of the malignant tumor in the subject based on the evaluating step”.
                These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Barker and Zhang) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
  			

  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
June 3, 2022